Citation Nr: 1033104	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  The validity of indebtedness due to an overpayment of VA 
pension benefits in the amount of $6,732.64.

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $6,732.64.

3.  Entitlement to an increased rating for cervical fusion, C5-6, 
with spondylosis and chronic pain, currently rated as 20 percent 
disabling.

(The issue of entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress disorder, 
will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to June 1973.

The issues related to the overpayment of VA pension benefits in 
the amount of $6,732.64 come to the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the Committee 
on Waivers and Compromises of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
November 2008 rating decision of the RO denied a rating in excess 
of 20 percent for cervical spine disability.

In June 2009 the Veteran testified during a Board hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

The November 2008 rating decision also denied the Veteran's claim 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  It 
does not appear that the Veteran has expressed disagreement with 
the denial of TDIU, and at his June 2009 Board hearing (June 2009 
Board hearing transcript, page 2) the Veteran indicated he was no 
longer pursuing the TDIU claim.

The issue of entitlement to an increased rating for cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran failed to notify VA when his countable income was 
increased by the receipt of SSA disability benefit payments.

2.  The Veteran received monthly VA pension payments from April 
1999 to August 2002 when his annual income exceeded the maximum 
annual income limit for eligibility to nonservice-connected 
pension benefits.

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the Veteran in the creation of the 
overpayment.

4.  Collection of the overpayment did not cause undue hardship to 
the Veteran.


CONCLUSIONS OF LAW

1.  An overpayment of VA pension benefits in the amount of 
$6,732.64 was properly created.  38 U.S.C.A. §§ 5107, 5111, 5112 
(West 2002); 38 C.F.R. §§ 3.400, 3.500 (2009).

2.  Recovery of the overpayment of VA pension benefits in the 
amount of $6,732.64 did not violate the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case involves the Veteran's request for entitlement to 
waiver of recovery of an overpayment of VA pension benefits in 
the amount of $6,732.64.

The obligations to notify and to assist claimants concerning the 
information and evidence needed to substantiate a claim for VA 
benefits that are found in 38 U.S.C.A. §§ 5103 and 5103A (and the 
implementing regulations) do not apply to requests to waive the 
recovery of an overpayment.  See Lueras v. Principi, 18 Vet. App. 
435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

The statute governing waiver claims, however, has its own notice 
provisions.  38 U.S.C.A. § 5302.  In a waiver claim, the payee 
must be notified of his right to apply for a waiver and be 
provided with a description of the procedures for submitting the 
application.  The Veteran was sent proper notice of the 
overpayment debt in August 2002 and October 2002.  The notice 
included an enclosure explaining the procedures for filing a 
waiver of collection of the overpayment debt.  Thus, the notice 
requirements were met.

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  While the Veteran has not disputed the amount 
of overpayment in question, he has disputed the underlying 
creation of the debt.  In short, the Veteran argues that he was 
not informed that he had to notify VA of changes in income 
associated with the receipt of Social Security Administration 
(SSA) benefits.  In the alternative, the Veteran asserts that 
recovery of the overpayment would impose a financial hardship.

In March 1999 the Veteran was granted nonservice-connected 
pension benefits, effective January 1, 1999.  The Veteran had no 
income from the Social Security Administration (SSA) at that 
time.  In the March 1999 letter informing him of his entitlement 
to VA pension benefits, the Veteran was instructed that it was 
his responsibility to notify VA if his income changed.  Moreover, 
VA enclosed with that letter VA Form 21-8768 (Disability Pension 
Award Attachment-Important Information) that also explained that 
the Veteran was required to report all income to VA.

In May 2002 the Veteran was granted service connection for 
cervical spine disability and was assigned a disability rating of 
20 percent, effective July 22, 1996.  As it was the greater 
benefit, the Veteran continued to received VA benefits at the 
rate of his pension award.

In August 2002 VA informed the Veteran that they had received 
information that the Veteran had become entitled to SSA 
disability benefits of $775, effective April 1999.  The letter 
proposed that the Veteran's benefit be converted from receiving 
the full pension amount with one dependent back to his 20 percent 
service connected compensation payment, as it was the greater 
benefit.

In October 2002 the Debt Management Center notified the Veteran 
that an overpayment in the amount of $21,933.20 had been created 
and provided him with information about how to seek a waiver of 
recovery of that overpayment debt.

The Veteran filed a timely request for a waiver of recovery of 
the overpayment debt in January 2003, and in January 2006 the 
Committee granted a waiver in the amount of $15,200.56 and denied 
waiver of the remaining amount of $6,732.64.  After the issuance 
of a June 2008 statement of the case, the Veteran perfected his 
appeal.

Nonservice-connected pension is payable to a Veteran of wartime 
at rates prescribed by law, reduced by the amount of the 
Veteran's annual income.  38 U.S.C.A. § 1521.  For pension 
purposes, payments of any kind from any source will be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under the provisions of 38 
C.F.R. § 3.272. 38 C.F.R. § 3.271(a).  Compensation paid by the 
Social Security Administration for a disability is explicitly 
included in countable income.  38 C.F.R. § 3.271(g).

A person who is receiving pension benefits is required to report 
to VA in writing any material change or expected change in net 
worth, in his or her income or that of a spouse or dependent 
child, or in another circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.277(b).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment 
may arise from virtually any benefits program administered 
pursuant to VA law, including pension, compensation, dependency 
and indemnity compensation (DIC), educational assistance benefits 
and subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).

Here, the Veteran received monthly pension payments from April 
1999 thru August 2002 when his annual income (when considering 
and including SSA benefits) exceeded the maximum annual income 
limit for eligibility to nonservice-connected pension benefits.  
As such, the Veteran received excessive payments from VA ($760, 
effective January 1, 1999; $533, effective July 19, 1999; $551, 
effective December 1, 1999; $749, effective January 1, 2000; and 
$775, effective December 1, 2000) when he should have been 
receiving $184 (effective December 1, 1998), the amount of 
compensation (at the 20 percent disability rate) for his service-
connected cervical spine disability.

In his July 2008 substantive appeal, the Veteran has essentially 
argued that he was never made aware of the fact that he had to 
report the receipt of SSA benefits to VA.  The Board notes, 
however, that such information was contained in his March 1999 
letter notifying him of his entitlement to VA pension benefits, 
and the Veteran has not claimed that he did not receive that 
letter.

In order for the Board to determine that the overpayment in this 
case was not properly created, it must be established that the 
Veteran was legally entitled to the benefits in question or, if 
there was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.

As the Veteran continued to accept pension benefits to which he 
was not legally entitled, the Board finds that VA was not solely 
responsible for the Veteran being erroneously paid pension 
benefits.  Accordingly, the Board concludes the overpayment in 
question is a valid debt.

The Board has concluded that the overpayment of VA pension 
benefits in the amount of $6,732.64 was properly created.  The 
Veteran has requested a waiver of recovery of the overpayment of 
the VA pension benefits.

The overpayment in this case was originally calculated to be 
$21,933.20.  After receiving the Veteran's request for a waiver 
of recovery of the overpayment debt in January 2003, in January 
2006 the Committee granted a waiver in the amount of $15,200.56 
and denied a waiver of the remaining amount of $6,732.64.  
According to the June 2008 statement of the case, it appears that 
the overpayment amount in question in this case, $6,732.64, has 
already been recouped from the Veteran by VA as a result of 
withholding (for approximately three years beginning December 
2002) the monthly compensation payment for the Veteran's service-
connected cervical spine disability that had already been 
established. 

Overpayments created by the retroactive discontinuance of pension 
benefits will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3).  Recovery of the overpayment of any VA benefits must 
be waived if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person having an interest in the 
waiver; and (3) recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the payee 
of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).  Here, the Veteran was notified of the overpayment 
indebtedness in October 2002 and he filed his application for a 
waiver in January 2003.  Thus, the Veteran's application was 
timely filed.

As for the second requirement, the statute prohibits a waiver if 
there is an indication of fraud, misrepresentation, or bad faith 
on the part of the appellant. 38 U.S.C.A. § 5302(c).  The 
regulations provide that it is not necessary that the debtor 
undertakes conduct with actual fraudulent intent if such conduct 
is undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and the result of that 
conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  
In this regard, a waiver is not warranted if a material fact is 
misrepresented, or there is unfair dealing or deceptive dealing.  
38 C.F.R. § 1.965(b)(1).

The record contains no evidence of fraud, misrepresentation, or 
bad faith on the part of the Veteran.  While the Veteran failed 
to notify VA when he began receiving monthly Disability 
Compensation benefits from the SSA, there is no evidence to 
indicate that this mistake was undertaken with the intent to seek 
an unfair advantage of the government.

With respect to the third requirement, the "equity and good 
conscience" standard is applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 C.F.R. 
§ 1.965(a).  It means arriving at a fair decision between the 
obligor (the Veteran) and the government.  38 C.F.R. § 1.965(a).  
In making such a decision, the following factors (which are not 
an all-inclusive list) must be considered: (1) fault of the 
debtor; (2) balancing of faults; (3) changing position to one's 
detriment; (4) undue hardship; (5) defeat of the purpose for 
which benefits were intended; and (6) unjust enrichment.  38 
C.F.R. § 1.965(a) (order of factors changed to facilitate the 
following discussion).

The Veteran did not report the receipt of SSA Disability 
Compensation benefits.  As a result, he received benefits to 
which he was not entitled.  Had the Veteran properly reported his 
income, no debt would have been incurred.  Thus, the debt in 
question is the fault of the Veteran.  On the other hand, VA has 
no fault in the creation of the debt.  Once VA was made aware 
that the Veteran was receiving Disability Compensation from the 
SSA, the Veteran was contacted about a potential overpayment and 
further payments were stopped.  Thus, the relative fault of the 
parties lies entirely on the Veteran.

There is also no evidence in the record that the Veteran changed 
his position in reliance on receiving the nonservice-connected 
pension benefits during the period when he was not entitled to 
receive those benefits.

At the June 2009 Board hearing and elsewhere (including a 
statement received in February 2004), the Veteran has argued that 
recovery of the overpayment imposed a financial hardship.  In 
essence, the Veteran is asking that the amount of $6,732.64 be 
reimbursed to him as he was in the midst of financial hardship 
when the service-connected cervical spine disability compensation 
payments were being withheld.  The Board observes that a review 
of the Veteran's June 2009 Board hearing testimony reveals little 
detail of how or in what manner he was forced to deprive himself 
of the basic necessities of life due to the recoupment of his 
overpayment.  

Contrary to the Veteran's assertions, it does not appear that the 
recoupment by VA of the monthly compensation payments for the 
Veteran's service-connected cervical spine disability deprived 
the Veteran of the basic necessities of life.  In this regard, 
the Board observes that by his own admission (for example, as 
contained in an August 2008 VA examination), the Veteran 
indicated that he maintained extensive alcohol and polysubstance 
use (including cocaine and methamphetamines) until at least 2005.  
Further, the Board observes that in a statement dated in January 
2004 (and at his June 2009 Board hearing, page 7) the Veteran 
essentially indicated that three years prior he had, "at my own 
expense," purchased (for $22,000) a Jacuzzi/whirlpool and had it 
"enclosed" in a greenhouse.  Such disclosure seems to be in 
conflict with the Veteran's declaration of essentially no assets, 
especially as reported in the Financial Status Report received in 
March 2000.

The Board has also reviewed the various Financial Status Reports 
(VA Form 5655) submitted by the Veteran in this case.  While the 
Veteran listed a "rent or mortgage payment" expense of $499 per 
month on his Financial Status Report received in March 2004 and 
February 2005 (noted as being $389 on the Financial Status Report 
received in June 2006), the Veteran essentially indicated (on the 
February 2005 Financial Status Report) that he rarely made the 
payments, a fact confirmed in a June 2006 letter from the 
Veteran's sister.  When properly accounted for, the exclusion of 
the aforementioned rent expense item, by itself, results in the 
Veteran's income at least closely approximating the Veteran's 
expenses for the reports received in 2004 and 2006, and leads to 
a significant narrowing of the difference as indicated in the 
report received in 2005.  The Veteran also essentially testified 
(June 2009 Board hearing transcript, page 11) that he currently 
had no house or car payments, further evincing that the Veteran 
had sufficient funds to meet those essential obligations.

In short, using the financial data supplied by the Veteran 
(including the forms received in March 2000, March 2004, February 
2005, and June 2006), with adjustments as suggested in the 
preceding discussion, and when including his SSA disability 
payments, the evidence reveals that the collection (recoupment) 
during the pertinent time period did not deprive the Veteran of 
the basic necessities of life.  In this regard, the Board again 
notes that the Veteran apparently had little difficulty in 
finding funds that enabled him to drink alcohol and use drugs 
(including "heavy usage" of cocaine, as noted in the November 
1999 mental disorder examination) during the time period in 
question.  The Veteran has also indicated that he had received 
payments of $500 for vocation rehabilitation during the pertinent 
time periods (June 2009 Board hearing transcript, page 12).  
Based on the foregoing, the record does not establish that the 
Veteran underwent undue hardship in this case as a result of VA's 
withholding the monthly compensation payment for the Veteran's 
service-connected cervical spine disability.

As for whether recovering the overpayment would defeat of the 
purpose for which the benefits were intended, since the 
information in the record shows that the Veteran was able to meet 
the basic necessities of life, collecting the debt did not defeat 
the purpose for which the pension benefits were intended.

The last factor to be considered is unjust enrichment.  The 
Veteran accepted pension benefits at a time when he was not 
entitled to them, so he was definitely enriched by the 
overpayment.  As noted, the Veteran merely points out that 
creation of the overpayment was not intentional.  Having raised 
no equitable reason for waiver that is supported by the record, 
to permit the Veteran to retain the benefits to which he was not 
entitled would be unjust enrichment.

Since the evidence in the record with respect to the factors to 
be considered and the arguments of the Veteran fail to show that 
recovery would violate the standard of equity and good 
conscience, the recovery of the overpayment will not be waived.  

In conclusion, the preponderance of the evidence is against 
waiver of recovery of an overpayment of VA pension benefits.


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
pension benefits in the amount of $6,732.64 is denied.


REMAND

As for the issue of entitlement to an increased rating for 
cervical fusion, C5-6, with spondylosis and chronic pain, the 
Veteran testified in June 2009 that he had filed a substantive 
appeal with respect to this issue.  The Board's computerized 
appeals tracking system (VACOLS) indicates that a statement of 
the case on this issue was sent in May 2009 and an appeal was 
received in June 2009.  However, none of these documents are in 
the Veteran's files before the Board at this time.  Therefore, 
the Board has no choice but to remand the cervical spine 
increased rating claim to associate these documents with the 
claims file.

As it appears that a VA examination of the spine was recently 
done, and the RO also obtained the Veteran's current VA 
outpatient treatment records, no further development will be 
ordered on this claim at this time.  However, the Veteran is 
reminded that he has the right to submit additional evidence and 
argument on this matter while the claim is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of (a) 
the May 2009 statement of the case that 
considered the Veteran's cervical spine 
increased rating claim and (b) the June 
2009 substantive appeal with respect to 
this issue.  All documents should be 
associated with the claims file.  

2.  Then, the AOJ should readjudicate the 
issue of entitlement to an increased 
rating for cervical fusion, C5-6, with 
spondylosis and chronic pain, currently 
rated as 20 percent disabling.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


